Citation Nr: 1750283	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea and service-connected headaches.

2. Entitlement to service connection for epistaxis, to include as secondary to service-connected obstructive sleep apnea and service-connected headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to April 1991, March 2003 to September 2005, and October 2005 to February 2008. She has additional service in the United States Army Reserves (USAR).

These matters initially came to the Board of Veterans' Appeals (Board) from a March 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the Board in January 2003. A transcript of the hearing has been associated with the claims file. In a December 2015 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the January 2003 hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different VLJ. 38 U.S.C. § 7107(c) (West 2014), 38 C.F.R. § 20.707 (2017). In January 2016, the Veteran responded that she did not want another hearing and requested the appeal be considered on the evidence of record. 

In August 2010, the Board issued a decision denying the Veteran's claims for service connection for hypertension and service connection for epistaxis. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In April 2013, the parties filed a joint motion for remand (JMR), agreeing to vacate the decision and remand the issues to the Board. The Board remanded the claims back to the AOJ in March 2014, September 2014, and June 2016. In March 2017, the Board issued a decision again denying the Veteran's claims for service connection for hypertension and service connection for epistaxis. The Veteran appealed that decision to the Court. In August 2017, the parties filed a JMR, agreeing to vacate the decision and remand the issues to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. As agreed upon in the August 2017 JMR, the Board erred when it did not ensure that the September 2016 VA examiner followed the Board's June 2016 remand instructions. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

The June 2016 Board remand required the examiner discuss the medical literature cited to in the May 2014 VA examination. With regard to the claim for hypertension, the examiner stated that "among identifiable causes for hypertension is obstructive sleep apnea- disordered breathing during sleep appears to be an independent risk factor for systemic hypertension" and "the Veteran was diagnosed in 2008 with obstructive sleep apnea- a possible contributing factor to her blood pressure elevations." With regard to the claim for epistaxis, the examiner noted the record "documents multiple potential irritative etiologies for the Veteran's intermittent episodic epistaxis since its 1998 onset, to include... variable nasal CPAP usage." The September 2016 VA examiner failed to consider and discuss this medical research. 

Subsequently, the Veteran's representative has submitted additional medical literature in support of the Veteran's claims, which must also be discussed by the examiner. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's hypertension, to include the likelihood it is secondary to her service-connected sleep apnea or headaches. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is etiologically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by her service-connected sleep apnea or headaches?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by her service-connected sleep apnea or headaches?

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition. It is noted that in order for secondary service connection to be established an increase in severity need not be permanent.

If aggravation is found, the examiner is asked to state the baseline level of severity of hypertension before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's hypertension and what level of increase was due to aggravation from her service-connected disability.

The examiner must discuss the May 2014 VA examiner opinion and cited medical research, "Overview of Hypertension in Adults." Specifically, the examiner's statements that "among identifiable causes for hypertension is obstructive sleep apnea- disordered breathing during sleep appears to be an independent risk factor for systemic hypertension" and "the Veteran was diagnosed in 2008 with obstructive sleep apnea- a possible contributing factor to her blood pressure elevations."

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's epistaxis, to include the likelihood it is secondary to her service-connected sleep apnea or headaches. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's epistaxis had its onset in service or is etiologically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's epistaxis was caused by her service-connected sleep apnea or headaches?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's epistaxis was aggravated by her service-connected sleep apnea or headaches?

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition. It is noted that in order for secondary service connection to be established an increase in severity need not be permanent.

If aggravation is found, the examiner is asked to state the baseline level of severity of epistaxis before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's epistaxis and what level of increase was due to aggravation from her service-connected disability.

The examiner must discuss the May 2014 VA examination opinion and cited medical research, to include the examiner's statement that the record "documents multiple potential irritative etiologies for the Veteran's intermittent episodic epistaxis since its 1998 onset, to include... variable nasal CPAP usage."

The examiner must discuss the January 2017 representative brief and attached medical literature discussing nosebleeds relation to the use of a CPAP and headaches.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

4. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and her representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




